DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 11-15.

Allowable Subject Matter
Claims 1-10, 17-20 are allowed.
The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: a depth in the thickness direction of the semiconductor substrate and having a substantially wedge shape that has a first side surface and a second side surface that face each and are not parallel to each other, and a first end surface and a second end surface that face each and are substantially parallel to each other, and the first side surface and the second side surface intersect each other at a line, or extension surfaces of the first side surface and the second side surface in the thickness direction intersect each other at a line, and the line extends in a first direction that does not align with a cleavage plane of the semiconductor substrate; an insulating layer on the first and second side surfaces of the trench; a first electrode layer on the insulating layer; a dielectric layer on the first electrode layer; and a second electrode layer on the dielectric layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fishburn (US Patent No. 10418182), Ashimine et al (US Pub No. 20190378893), Mochizuki (US Patent No. 5614743), Marenco (US Patent No. 8330247), Haratipour et al (US Pub No. 20210343856).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.